By the Court. —
Lumpkin, J.
delivering the opinion.
Is the Sheriff liable to a rule in the Inferior Court, for money collected out of land on Justice’s Court executions?
Properly, the Sheriff should make his return to the Court from which the process emanated. It seems to be conceded, Jiowever, that he is not amenable to the Justice’s Court.
*186If, then, the Sheriff be liable in either of the other Courts, we see no reason why in one more than the other. They have concurrent jurisdiction in such cases. There is no statute regulating this subject. There is nothing in the fact that the money in this case was raised out of land ; and so far as we know, the practice has been uniform and universal throughout the State, to rule the Sheriff in the first Court that sat in the county, after the money came into his hands. It is a good and convenient practice, and we are unwilling to change it. We affirm, therefore, the judgment of the Court below.
Judgment affirmed.